DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0368596A1 hereinafter “Zou” 
Regarding claim 1, Zou discloses a dimming emulator comprising: 
an input stage (¶42L5: an input signal processing circuit) having a control input (¶42L12-13: a dimming signal is input via the dimming signal input terminal), the input stage coupled with a control unit to receive control signals from the control unit at the control input (¶43L1-78: the input signal processing circuit comprise an integral follower circuit, and attenuation circuit and a constant-current source; the integral follower circuit is connected to the dimming signal input terminal), the input stage configured to share ground with the control unit (as shown in Fig3 for example); 
an output stage (¶42L6-7: an output shaping circuit) coupled with a light-emitting diode (LED) driver to provide a high supply voltage and a low supply voltage to the LED driver in response to the control signals received at the input stage to permit the LED driver to provide a high LED voltage and a low LED voltage to LED arrays (¶42L20-26: the output shaping circuit is driven to generate multiple required dimming signal outputs to match different backend circuits under the isolation and driving effect of the isolation circuit); and 
a coupler (¶42L6: an isolation circuit) configured to isolate the low supply voltage from ground and the control signals from the high supply voltage (¶51L1-9: square waves output by the modulation circuit drive a light-emitting tube side of the optocoupler, and an optoelectronically-isolated square signal is obtained at a phototriode side of the optocoupler)  and provide a controllable impedance to adjust the high supply voltage. (¶43L29-31: a constant source current to detect the extr5nal adjustable resistor to generate a voltage signal in direct proportion with the resistance) 
Zou does not explicitly disclose the output is connected to an LED driver to drive an LED array, however, in the description of the related art, Zou recognizes that the lighting system requires a LED array and a LED driving power supply (¶2-4), therefore, it would’ve been obvious to one ordinarily skilled in the art to recognize in the context of the prior art, an LED array and driver would be connected to the dimming signal output terminal disclosed by Zou. 
Regarding claim 2, Zou discloses the dimming emulator of claim 1, wherein 
the coupler is an optical coupler (¶51L1-2: the isolation circuit comprises an optocoupler) 
Regarding claim 3, Zou discloses the dimming emulator of claim 1, wherein 
the control signals are control pulse-width modulation (PWM) signals, and the high supply voltage is dependent on a duty cycle of the control PWM signals by control of the impedance. (¶43L1-78: the dimming signal input into the dimming signal input terminal is a PWM signal; the duty cycle of the PWM signal is 0-100% and the PWM signal is converted into an analog voltage) 
Regarding claim 11, Zou discloses a light engine, comprising: 
a dimming emulator: 
configured to supply a high supply voltage and low supply voltage to an LED driver in response to control signals arrays (¶42L20-26: the output shaping circuit is driven to generate multiple required dimming signal outputs to match different backend circuits under the isolation and driving effect of the isolation circuit); and 
a coupler (¶42L6: an isolation circuit) configured to isolate the low supply voltage from ground of the dimming emulator (¶51L1-9: square waves output by the modulation circuit drive a light-emitting tube side of the optocoupler, and an optoelectronically-isolated square signal is obtained at a phototriode side of the optocoupler) ; and 
a control unit (¶43L1-78: the input signal processing circuit comprise an integral follower circuit, and attenuation circuit and a constant-current source; the integral follower circuit is connected to the dimming signal input terminal) configured to: provide the control signals to the dimming emulator; and receive power for the LED array from the LED driver dependent on the high supply voltage and low supply voltage provided to the LED driver from the dimming emulator and control the LED array based thereon. (¶42L1-26: the input signal processing circuit is configured for normalizing different input signals to obtain a normalized dimming signal input; output shaping circuit is driven to generate multiple required dimming signal output) 
Zou does not explicitly disclose the output is connected to an LED driver to drive an LED array, however, in the description of the related art, Zou recognizes that the lighting system requires a LED array and a LED driving power supply (¶2-4), therefore, it would’ve been obvious to one ordinarily skilled in the art to recognize in the context of the prior art, an LED array and driver would be connected to the dimming signal output terminal disclosed by Zou. 
Regarding claim 16, Zou discloses the light engine of claim 11, wherein 
the control signals are control pulse-width modulation (PWM) signals, and the high supply voltage is dependent on a duty cycle of the control PWM signals.  (¶43L1-78: the dimming signal input into the dimming signal input terminal is a PWM signal; the duty cycle of the PWM signal is 0-100% and the PWM signal is converted into an analog voltage) 
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 4-10, 12-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5-10, the claims are objected to be allowable solely based upon the dependency to claim 4, which includes allowable subject matter, and may not be allowable when presented absent the subject matter of claim 4. 
Regarding claims 13-15, the claims are objected to be allowable solely based upon the dependency to claim 12, which includes allowable subject matter, and may not be allowable when presented absent the subject matter of claim 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 8, 2022